Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 6, and 7, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“creating or enabling, by the virtual cloud desktop server-side, a corresponding number of virtual game devices when receiving the message, wherein the virtual game device stores a one-to-one corresponding relationship between a button operation instruction of a physical gamepad and a KeyCode value of an operating system of the virtual cloud desktop server, and a one-to-one corresponding relationship between a joystick operation instruction of a physical gamepad and a KeyCode value of the operating system of the virtual cloud desktop server”.
	US Pub. 20100269135 to Hulse teaches communication between a user input device, client device, and server, where the server has a pool of virtual desktops.  Yet, US Pub. 20100269135 to Hulse fails to explicitly teach connecting a number of input devices that corresponds to a number of virtual game devices corresponding to button and joystick Keycode values.
	US Pub. 20130065692 to Aronzon teaches a number of input game devices communicating with a server corresponding to key function software.  However, US Pub. 20130065692 to Aronzon fails to explicitly teach virtual cloud desktop server providing a corresponding number of virtual game devices.
	US Pub. 20110195790 to Konkle teaches a plurality game pads in communication with different servers inside and outside a gaming establishment.  Yet, US Pub. 20110195790 to Konkle fails to explicitly teach virtual cloud desktop server providing a corresponding number of virtual game devices.
The instant invention is deemed to be an unobvious improvement over the cited prior art.  The improvement comprises creating or enabling, by the virtual cloud desktop server-side, a corresponding number of virtual game devices when receiving the message, wherein the virtual game device stores a one-to-one corresponding relationship between a button operation instruction of a physical gamepad .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DAMON J PIERCE/Primary Examiner, Art Unit 3715